Citation Nr: 0921759	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
January 1975.  He had additional periods of service from 
October 1978 to October 1982, and from May 1983 to April 
1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision rendered by the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a separate 
schedular 10 percent disability rating for bilateral 
tinnitus.

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in March 2006.  A transcript of the hearing is 
of record.


FINDING OF FACT

The Veteran is receiving the maximum schedular evaluation for 
tinnitus. 


CONCLUSION OF LAW

Separate schedular 10 percent disability ratings for 
bilateral tinnitus are not shown as a matter of law.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.87, 
Diagnostic Code 6260 (2008); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The provisions of the VCAA have no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts are dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-43 (2002).  The Veteran's service-
connected tinnitus has been assigned the maximum schedular 
rating available.  38 C.F.R. §4.87, Diagnostic Code 6260.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  




Analysis

The Veteran contends he is entitled to separate compensable 
evaluations because his tinnitus is perceived in both ears.  

At a March 2006 hearing, the Veteran's representative argued 
that since he filed two claims seeking an increased rating 
for bilateral tinnitus prior to June 13, 2003; the criteria 
under Diagnostic Code 6260 in effect prior to June 13, 2003 
is applicable and allows for separate compensable 
evaluations.

In January 1996, the RO granted entitlement to service 
connection for tinnitus and assigned a 10 percent rating 
under Diagnostic Code 6260.  The Veteran was notified of the 
decision on February 13, 1996; he did not appeal.  Hence, the 
January 1996 rating decision became final.  38 C.F.R. 
§ 20.200, 20.201, 20.300, 20.302 (2008). 

The Veteran later complained of bilateral tinnitus at a 
January 1998 VA examination.  In a March 1998 rating 
decision, the RO continued the 10 percent rating for 
bilateral tinnitus.  The Veteran filed a timely Notice of 
Disagreement (NOD).  The RO issued a Statement of the Case 
(SOC) in April 1998.  However, in May 1998, the Veteran 
submitted written notification that he had not intended to 
appeal the evaluation for the tinnitus.  The RO accepted his 
statement as a withdrawal of the appeal.  Thus, the March 
1998 rating decision became final.  38 C.F.R. § 20.200, 
20.201, 20.204 (2008). 

In October 2005, the Veteran filed a claim seeking an 
increased rating for tinnitus, to include assignment of a 
separate 10 percent evaluation for each ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2008).  This is the maximum schedular 
evaluation assignable for that disorder.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.

In this case, the Board notes that the instant claim for an 
increased rating for tinnitus was not filed prior to June 13, 
2003.  While the record reflects that the Veteran filed two 
increased rating claims for bilateral tinnitus prior to June 
13, 2003, those claims were denied in rating decisions that 
were unappealed and thus became final.  As such, they have no 
particular bearing on the claim most recently filed in 
October 2005.  

In view of the foregoing, the Board concludes that Diagnostic 
Code 6260 precludes an evaluation in excess of a single 10 
percent for tinnitus.  The Veteran's claim for separate 10 
percent schedular ratings for his service-connected bilateral 
tinnitus must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 




ORDER

Separate 10 percent schedular ratings for service-connected 
bilateral tinnitus are denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


